The parties having stipulated in writing that this ease may be decided by a court of four justices, the decision is as follows: Order denying petitioner’s motion for an order directing and requiring Thomas S. Cheshire, as county clerk of the county of Nassau, and as such the custodian of primary and election records for the county of Nassau, to prepare and print primary ballots, wherein and whereby the name of the petitioner shall appear thereon as a candidate for nomination of the Republican party for the office of county treasurer of the county of Nassau, to be used at the primary to be held on the 18th day of September, 1928, affirmed, without costs. No opinion. Lazansky, P. J., Rich, Young and Seeger, JJ., concur.